Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on November 09, 2020, wherein claims 1-18 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting/obtaining/receiving/etc., information/data (where the data itself is abstract in nature), data analysis and manipulation to determine more data (the analyzing itself is just broadly stated and the information analyzed is just collected/received abstract information (e.g. image/visual information and “interaction” information)), and providing/displaying this determined data.  The steps of the claimed invention (for both independent and dependent claims can be done by humans and mentally – also using human observation and human recording (for example, seeing and recording what humans are doing with the product and what the product is – and then making abstract mental (maybe phycological) analysis and abstract determination (mental activities))).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mental activities.
The limitations of the independent claims 1, 17, and 18 (e.g. collecting image data; identifying a set of product instances within the environment for each product instance of the set of product instances, analyzing image data of the product instance and thereby determining a product presentation variation associated with the product instance; detecting user-item interactions associated with the set of product instances; and analyzing user-item interactions associated with the set of product instances according to the product presentation variations), under the broadest reasonable interpretation, covers methods of organizing human activity and mental processes but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc., in the context of the claims, the claim encompasses obtaining/collecting/receiving information/data, data analysis and manipulation to determine more data, and providing/displaying this determined data – done in the field of product and human analysis in the context of marketing and sales (fundamental economic practice – organizing human activities).  The claimed invention further uses human type mental processes (observations and mental determinations) to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (and in this case it’s just evaluation and opinion of forecasting using ML techniques without stating any specific novel ML algorithms and techniques), the claim limitations fall within the Mental process grouping of abstract ideas. Accordingly, since Applicant's claims fall under organizing human activities grouping and mental processes grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic/general-purpose components (“computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc.,  limitations/terms are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). The claims recite using known and/or generic computing devices and software (in an “apply it” fashion). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. As mentioned above, the claims recite using known and/or generic computing devices and software (in an “apply it” fashion). For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0177-0187 [reciting general-purpose/generic  computers, computing components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims 2-16 further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using collected/obtained/received abstract information in a product marketing and sales setting, using the abstract well-known type of abstract information for analysis, manipulations, and comparisons, and providing/displaying this determined data/information so as take decisions and actions (marketing, sales, retail, etc., of products to humans/people - see specification) based on this information.  The core claimed concepts can be performed by humans and some steps involve monitoring human actions and behavior (an abstract concept and something humans do all the time and can do in a commercial setting to make determinations/predictions as part of human nature and psychology).  The claimed invention further uses mental processes and determines further information/data (identifying instances, classifications, image analysis, determining product presentation, observing and judging human behavior, etc.,).  These dependent claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of product sales and marketing, etc.,); and further geared towards mental processes (as discussed in the claims and the specification).  Dependent claims 2-16 also do not include additional elements that are sufficient to amount to significantly more than the juridical exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself as discussed above (and also for the independent claims) above.
The limitations of the dependent claims 2-16, under the broadest reasonable interpretation, covers methods of organizing human activity and mental processes but for the recitation of general-purpose/generic computers/computing components (if they are recited at all as some claims don’t’ even require the use of them).  The limitations of the dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes, manipulates, and compares this known type of abstract data/information; and merely recites post-solution/extra-solution activities; limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation as organizing human activities and mental processes.  That is, but for the recitation of, for example, “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc., in the context of the claims, the claim encompasses obtaining/collecting/receiving information/data, data analysis and manipulation to determine more data, and providing/displaying this determined data – done in the field of product and human analysis in the context of marketing and sales (fundamental economic practice – organizing human activities).  The claimed invention further uses human type mental processes (observations and mental determinations) to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (and in this case it’s just evaluation and opinion of forecasting using ML techniques without stating any specific novel ML algorithms and techniques), the claim limitations fall within the Mental process grouping of abstract ideas. Accordingly, since Applicant's claims fall under organizing human activities grouping and mental processes grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic/general-purpose components (“computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “ etc.,  limitations/terms are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). The claims recite using known and/or generic computing devices and software (in an “apply it” fashion). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. As mentioned above, the claims recite using known and/or generic computing devices and software (in an “apply it” fashion). For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0177-0187 [reciting general-purpose/generic  computers, computing components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., (US 10,963,893) in view of Wilkinson et al., (US 2017/0364925).
As per claim 1, Sharma discloses a method comprising: 
collecting image data (col. 9, lines 50-56 [capture…images]; col. 1, lines 45-55 [capturing…images]; col. 2, lines 13-21 [cameras]; col. 2, line 52 – col. 3, line 42); 
identifying a set of product instances within the environment; for each product instance of the set of product instances, analyzing image data of the product instance and thereby determining a product presentation variation associated with the product instance (col. 2, lines 4-22 [determining the hierarchical purchase decision process (personalized decision trees) of a shopper in front of a product category (a set of products that meet the same need of shoppers) over time, which is organized in a coordinate system either as brand or product attribute blocks, in a retail store or across multiple retail stores (cross-channel)…[s]hopping consideration and the decision path of the shopper is obtained by combining longitudinal behavior data with the category layout and transaction data]; col. 5, line 56 – col. 7, line 3 [product category (note that the sub-products within a category are the variations of the main product category (or product))…decision path of the shopper…category layout], col. 9, lines 55-56 [layout…way products are placed on the…shelves]; col. 2, line 52 – col. 3, line 42; col. 7, lines 18-33 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level…[s]uch in-depth understanding can provide an accurate picture of the relative importance of each product attribute, such as flavor, size, and price, in the purchase decision process…attributes comprise brand, product type, size, flavor, price, and retail channel (the sequence, timing, and the area of focus can be associated on the coordinate system to arrive at the hierarchical decision process. For example, if the category in the coordinate system is organized by a product attribute, such as flavor, the attributes can be mapped with the behavior, using the spatiotemporal information and the percentage of trips where the shopper first looked at flavor and then started comparing brands with the flavor attribute within the category, thus providing a measurement)]; col. 25, line 65 – col. 26, line 22 [behavior pattern…product category…products in the category…category layout…brand]; col. 28, lines 49-59 [FIG. 31… process of segmentation in consideration of brands… importance of product attributes, such as product type and brand, in the decision process of “Salty Snacks.” Package sizes are clearly a more important decision over brands for “Potato Chips/Fritos/Cheetos/Doritos and Tostitos.” Such in-depth understanding can not only help to modify the category layout to match the decision process of the shopper, but also to increase the number of purchases by providing an improved shopping experience]; col. 31, lines 14-34 [where the nodes can represent the attributes of products, the consumers' hierarchical decision process in a category can be measured. Each category can consist of several products which have attributes. As noted earlier, the attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price. The products can be arranged in a particular category layout of attribute blocks…can measure the selection process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; col. 21, line 45 – col. 33, line 29 [two different shelf sets, it can be determined which shelf more closely matches the mindset of the shopper, information that can be used for better planogram design…can assess which planogram design is more suitable for the goal of the two shelf sets that are associated with the decision trees…help in developing product assortments… ensuring the proper allocation of space…provide a clear understanding of the importance of all other product attributes, like flavor and package size, in the purchase decision process for the category]); 
detecting user-item interactions associated with the set of product instances; and analyzing user-item interactions associated with the set of product instances according to the product presentation variations (see citations above and also see col. 2, line 52 – col. 3, line 42; col. 5, line 56 – col. 7, line 3 [shoppers in front of a product category (note that the sub-products within a category are the variations of the main product category (or product))…in a retail store…observation of shopper behavior…cameras…sensors…capture the decision process, including gaze analysis and eye tracking…capture a plurality of input images of the shopper by at least a camera 102 or 104A-D in the vicinity of the product category….[t]he cameras can comprise digital or analog cameras, covering the area of interest in the vicinity of the product category…input images can be automatically analyzed in order to determine the behavior patterns…behavior of the shopper, like interaction with the products…interaction with the products, to observe the decision processes and construct the decision trees of the shopper…behavior…interaction with a product]; col. 21, lines 41-48 [identify various variables for the interaction stages of the person with regard to a set of product categories…variables can show which sequences of nodes or decision paths the shopper made]; col. 21, line 58 – col. 22, line 30 [evaluate the engagement process of the shopper with each category…behavior of reading labels, comparing products, sniffing products, and other physical interactions with the products]; col. 31, lines 14-34 [where the nodes can represent the attributes of products, the consumers' hierarchical decision process in a category can be measured. Each category can consist of several products which have attributes. As noted earlier, the attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price. The products can be arranged in a particular category layout of attribute blocks…can measure the selection process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; col. 21, line 45 – col. 33, line 29).
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 17, claim 17 discloses substantially similar limitations as claim 1 above; and therefore claim 17 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 18, claim 18 discloses substantially similar limitations as claim 1 above; and therefore claim 18 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Sharma discloses the method of claim 1, wherein identifying the set of product instances within the environment comprises, for each product instance of the set of product instances, identifying the product instance with a product identifier (see citations above for claim 1 and also see col. 2, lines 3-12; col. 2, lines 31-45; col. 7, lines 18-33 [product group…product attribute level…product attribute…flavor, size, and price]; col. 9, lines 4-27; col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”… products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products. Examples of attributes comprise brand, product type, size, flavor, and price. The products with the same attribute can be grouped as a product group, forming a product attribute block. A grid structure 580 can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute 586. When the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size. The mapping of the grid elements to product attribute blocks does not have to be one-to-one mapping. Multiple grid elements can be associated with a product group when the occupied space by the product group requires more than one grid element. When the shopper makes decisions and interaction movements, a measurement of which attributes in the attribute block are chosen can be made]).
As per claim 3, Sharma discloses the method of claim 2, wherein analyzing user-item interactions associated with the set of product instances according to the product presentation variations comprises analyzing product instances with a shared product identifier and determining a select product presentation variation for the product identifier (col. 7, lines 18-33 [product group…product attribute level…product attribute…flavor, size, and price]; col. 9, lines 4-27; col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size…mapping of the grid elements to product attribute blocks does not have to be one-to-one mapping…[m]ultiple grid elements can be associated with a product group when the occupied space by the product group requires more than one grid element…[w]hen the shopper makes decisions and interaction movements, a measurement of which attributes in the attribute block are chosen can be made])).
As per claim 4, Sharma discloses the method of claim 3, further comprising updating a marketing system with the select product presentation variation (see citations above and also see col. 7, lines 18-52 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level. Such in-depth understanding can provide an accurate picture of the relative importance of each product attribute…purchase decision process… results of the calculated personalized decision tree can be used to provide targeted messaging to shoppers based on the results of each shopper's calculated decision tree…personalization of advertising, promotions, and other messaging (adjusting/updating marketing of product to shoppers)… retailers and manufacturers can evaluate whether or not the coordinate layout of the category matches the needs and the decision process of the shopper (decision to update marketing item(s))… granular understanding of the decision process for each shopper segment can help both retailers and manufacturers to customize the category layout for their key segment(s), thereby providing a more convenient and enjoyable shopping experience]; col. 9, lines 10-25 [contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements]; col. 18, line 46 – col. 19, line 30; col. 22, lines 1-10 [evaluate the engagement process of the shopper with each category, in granular detail. The granular detail can comprise the behavior of reading labels, comparing products, sniffing products, and other physical interactions with the products. However, although any type of interaction behavior may be considered for the decision process, the primary behavior can be the purchase behavior of the shopper. Therefore, the shopper's purchase behaviors in association with the product attributes are primarily measured and used to construct the decision tree]; col. 28, lines 26-59 [examples of how marketing is updated for the product based on user interactions – importance of product attributes, such as product type and brand, in the decision process of “Salty Snacks”…[p]ackage sizes are clearly a more important decision over brands for “Potato Chips/Fritos/Cheetos/Doritos and Tostitos”…[s]uch in-depth understanding can not only help to modify the category layout to match the decision process of the shopper, but also to increase the number of purchases]; col. 31, lines 10-34).  
As per claim 5, Sharma discloses the method of claim 3, further comprising altering settings in a product operations computing system based on the select product presentation variation (see citations above and also see col. 7, lines 18-52 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level. Such in-depth understanding can provide an accurate picture of the relative importance of each product attribute…purchase decision process… results of the calculated personalized decision tree can be used to provide targeted messaging to shoppers based on the results of each shopper's calculated decision tree…personalization of advertising, promotions, and other messaging (adjusting/updating marketing of product to shoppers)… retailers and manufacturers can evaluate whether or not the coordinate layout of the category matches the needs and the decision process of the shopper (decision to update marketing item(s))… granular understanding of the decision process for each shopper segment can help both retailers and manufacturers to customize the category layout for their key segment(s), thereby providing a more convenient and enjoyable shopping experience]; col. 9, lines 10-25 [contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements]; col. 18, line 46 – col. 19, line 30; col. 22, lines 1-10 [evaluate the engagement process of the shopper with each category, in granular detail. The granular detail can comprise the behavior of reading labels, comparing products, sniffing products, and other physical interactions with the products. However, although any type of interaction behavior may be considered for the decision process, the primary behavior can be the purchase behavior of the shopper. Therefore, the shopper's purchase behaviors in association with the product attributes are primarily measured and used to construct the decision tree]; col. 28, lines 26-59 [examples of hoe marketing is updated for the product based on user interactions – importance of product attributes, such as product type and brand, in the decision process of “Salty Snacks”…[p]ackage sizes are clearly a more important decision over brands for “Potato Chips/Fritos/Cheetos/Doritos and Tostitos”…[s]uch in-depth understanding can not only help to modify the category layout to match the decision process of the shopper, but also to increase the number of purchases]; col. 31, lines 10-34).  
As per claim 6, Sharma discloses the method of claim 1, further comprising, for each product instance, segmenting the product instance in the image data to yield the image data of the product instance that used in determining the product presentation variation (see citations above and also see col. 6, lines 5-22 [ capture the decision process, including gaze analysis and eye tracking (when interacting with the product – including the product)…capture a plurality of input images of the shopper by at least a camera 102 or 104A-D in the vicinity of the product category…cameras can comprise digital or analog cameras, covering the area of interest in the vicinity of the product category. The input images can be automatically analyzed in order to determine the behavior patterns…with regard to the decision activity…plurality of datasets can be constructed by accumulating the decision activities of the shopper over multiple trips to the same retail location, or across shopping trips to multiple retail locations…decision can be analyzed based on the actual purchase behavior of the shopper, like interaction with the products and travel paths to categories, as opposed to using in-store intercepts or household panels to develop them]; col. 9, lines 50-58 [capture the actual shopping behavior in a store by a predefined resolution, for example, 1 foot resolution, in images of 15 frames per second. The data for the store layout and category planogram 605 can include a detailed store map showing fixture layout, aisles, displays, etc.,…category layout can be based on the way the products are placed on the store shelves]; col. 27, lines 1-7; see also col. 7, lines 18-33 [product group…product attribute level…product attribute…flavor, size, and price]; col. 9, lines 4-27; col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition…interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size…mapping of the grid elements to product attribute blocks…[m]ultiple grid elements can be associated with a product group when the occupied space by the product group requires more than one grid element…[w]hen the shopper makes decisions and interaction movements, a measurement of which attributes in the attribute block are chosen can be made])).  
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 7, Sharma discloses the method of claim 6, wherein analyzing image data of the product instance further comprises classifying product packaging of the product instance as a packaging variation classification using the image data of the product instance, wherein the product presentation variation determined for the product instance is based, at least in part, on the packaging variation classification (col. 7, lines 18-44 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level. Such in-depth understanding can provide an accurate picture of the relative importance of each product attribute, such as flavor, size, and price, in the purchase decision process. The attributes comprise brand, product type, size, flavor, price, and retail channel]; col. 9, lines 50-58 [capture the actual shopping behavior in a store by a predefined resolution, for example, 1 foot resolution, in images of 15 frames per second. The data for the store layout and category planogram 605 can include a detailed store map showing fixture layout, aisles, displays, etc.,…category layout can be based on the way the products are placed on the store shelves]; col. 27, lines 1-7; col. 28, lines 49-59 [Fig 31 example and  product attributes…package[ing]..important decision over brand…in-depth understanding…help to modify…layout]; col. 31, lines 14-27+ [attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price…arranged in a particular category layout…process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; see also col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size]).  
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 8, Sharma discloses the method of claim 7, wherein classifying the product packaging as a packaging variation classification comprises applying a product packaging classification model to the image data of the product instance (col. 7, lines 18-44 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level. Such in-depth understanding can provide an accurate picture of the relative importance of each product attribute, such as flavor, size, and price, in the purchase decision process. The attributes comprise brand, product type, size, flavor, price, and retail channel]; col. 9, lines 50-58 [capture the actual shopping behavior in a store by a predefined resolution, for example, 1 foot resolution, in images of 15 frames per second. The data for the store layout and category planogram 605 can include a detailed store map showing fixture layout, aisles, displays, etc.,…category layout can be based on the way the products are placed on the store shelves]; col. 27, lines 1-7; col. 28, lines 49-59 [Fig 31 example and  product attributes…package[ing]..important decision over brand…in-depth understanding…help to modify…layout]; col. 31, lines 14-27+ [attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price…arranged in a particular category layout…process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; see also col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size]).  
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 9, Sharma discloses the method of claim 7, wherein classifying the product packaging as a packaging variation classification comprises performing product packaging comparison of the image data of the product instance and determining a product presentation variation that includes at least a packaging variation classification (see citations above (for claims 1, 3-6) and also see col. 7, lines 18-44 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level…in-depth understanding can provide an accurate picture of the relative importance of each product attribute, such as flavor, size, and price, in the purchase decision process. The attributes comprise brand, product type, size, flavor, price, and retail channel]; col. 9, lines 50-58 [layout and category planogram 605 can include a detailed store map showing fixture layout, aisles, displays, etc.,…category layout can be based on the way the products are placed on the store shelves]; col. 27, lines 1-7; col. 28, lines 49-59 [Fig 31 example and  product attributes…package[ing]..important decision over brand…in-depth understanding…help to modify…layout]; col. 31, lines 14-27+ [attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price…arranged in a particular category layout…process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; see also col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size]).  
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 11, Sharma discloses the method of claim of claim 7, receiving specification of a set of pre-configured product presentation variations; and wherein classifying the product packaging comprises classifying the product packaging from a set of product presentation 65 of 68CLEAN REPLACEMENT SPECIFICATIONGRGO-M22-US variations that includes at least the set of pre-configured product presentation variations (col. 5, line 56 – col. 7, line 3 [product category (note that the sub-products within a category are the variations of the main product category (or product))…decision path of the shopper…category layout]; col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size…mapping of the grid elements to product attribute blocks does not have to be one-to-one mapping…[m]ultiple grid elements can be associated with a product group when the occupied space by the product group requires more than one grid element…[w]hen the shopper makes decisions and interaction movements, a measurement of which attributes in the attribute block are chosen can be made]).  
As per claim 13, Sharma discloses the method of claim 1, wherein, for each product instance of at least a subset of the set of product instances, analyzing image data of the product instance comprises detecting a marketing item instance in the image data, analyzing image data of the marketing item instance, and thereby determining the product presentation variation based on analysis of the marketing item instance (see citations above and also see col. 2, lines 4-22 [determining the hierarchical purchase decision process (personalized decision trees) of a shopper in front of a product category (a set of products that meet the same need of shoppers) over time, which is organized in a coordinate system either as brand or product attribute blocks, in a retail store or across multiple retail stores (cross-channel)…[s]hopping consideration and the decision path of the shopper is obtained by combining longitudinal behavior data with the category layout and transaction data]; col. 5, line 56 – col. 7, line 3 [product category (note that the sub-products within a category are the variations of the main product category (or product))…decision path of the shopper…category layout], col. 9, lines 55-56 [layout…way products are placed on the…shelves]; col. 2, line 52 – col. 3, line 42; col. 7, lines 18-33 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level…[s]uch in-depth understanding can provide an accurate picture of the relative importance of each product attribute, such as flavor, size, and price, in the purchase decision process…attributes comprise brand, product type, size, flavor, price, and retail channel (the sequence, timing, and the area of focus can be associated on the coordinate system to arrive at the hierarchical decision process. For example, if the category in the coordinate system is organized by a product attribute, such as flavor, the attributes can be mapped with the behavior, using the spatiotemporal information and the percentage of trips where the shopper first looked at flavor and then started comparing brands with the flavor attribute within the category, thus providing a measurement)]; col. 25, line 65 – col. 26, line 22 [behavior pattern…product category…products in the category…category layout…brand]; col. 28, lines 49-59 [FIG. 31… process of segmentation in consideration of brands… importance of product attributes, such as product type and brand, in the decision process of “Salty Snacks.” Package sizes are clearly a more important decision over brands for “Potato Chips/Fritos/Cheetos/Doritos and Tostitos.” Such in-depth understanding can not only help to modify the category layout to match the decision process of the shopper, but also to increase the number of purchases by providing an improved shopping experience]; col. 31, lines 14-34 [where the nodes can represent the attributes of products, the consumers' hierarchical decision process in a category can be measured. Each category can consist of several products which have attributes. As noted earlier, the attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price. The products can be arranged in a particular category layout of attribute blocks…can measure the selection process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; col. 21, line 45 – col. 33, line 29 [two different shelf sets, it can be determined which shelf more closely matches the mindset of the shopper, information that can be used for better planogram design…can assess which planogram design is more suitable for the goal of the two shelf sets that are associated with the decision trees…help in developing product assortments… ensuring the proper allocation of space…provide a clear understanding of the importance of all other product attributes, like flavor and package size, in the purchase decision process for the category]).  
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 14, Sharma discloses the method of claim 1, wherein, for each product instance of at least a subset of the set of product instances, analyzing image data of the product instance comprises detecting a marketing item instance in the image data, analyzing image data of the marketing item instance, and thereby determining the product presentation variation based on analysis of the marketing item instance (see citations above and also see col. 7, lines 18-52 [decisions of the shopper for each product group can be captured very clearly, down to the product attribute level. Such in-depth understanding can provide an accurate picture of the relative importance of each product attribute…purchase decision process… results of the calculated personalized decision tree can be used to provide targeted messaging to shoppers based on the results of each shopper's calculated decision tree…personalization of advertising, promotions, and other messaging (adjusting/updating marketing of product to shoppers)… retailers and manufacturers can evaluate whether or not the coordinate layout of the category matches the needs and the decision process of the shopper (decision to update marketing item(s))… granular understanding of the decision process for each shopper segment can help both retailers and manufacturers to customize the category layout for their key segment(s), thereby providing a more convenient and enjoyable shopping experience]; col. 9, lines 10-25 [contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements]; col. 18, line 46 – col. 19, line 30; col. 22, lines 1-10 [evaluate the engagement process of the shopper with each category, in granular detail. The granular detail can comprise the behavior of reading labels, comparing products, sniffing products, and other physical interactions with the products. However, although any type of interaction behavior may be considered for the decision process, the primary behavior can be the purchase behavior of the shopper. Therefore, the shopper's purchase behaviors in association with the product attributes are primarily measured and used to construct the decision tree]; col. 28, lines 26-59 [examples of how marketing is updated for the product based on user interactions – importance of product attributes, such as product type and brand, in the decision process of “Salty Snacks”…[p]ackage sizes are clearly a more important decision over brands for “Potato Chips/Fritos/Cheetos/Doritos and Tostitos”…[s]uch in-depth understanding can not only help to modify the category layout to match the decision process of the shopper, but also to increase the number of purchases]; col. 31, lines 10-34; see also col. 9, lines 50-58 [capture the actual shopping behavior in a store by a predefined resolution, for example, 1 foot resolution, in images of 15 frames per second. The data for the store layout and category planogram 605 can include a detailed store map showing fixture layout, aisles, displays, etc. The category layout can be based on the way the products are placed on the store shelves]; col. 27, lines 1-7; see also col. 7, lines 18-33 [product group…product attribute level…product attribute…flavor, size, and price]; col. 9, lines 4-27; col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block).  
Sharma clearly discusses analyzing video/images of people-product interactions (including how the shopper responds to product presentation) to determine strategies for ultimate marketing and products (using product data/information and clearly capturing the products and their presentation in using the cameras/etc., - so as to get the full understanding to shopper interaction with the particular products), Sharma does not explicitly state image data of the product (note that the images of interaction, instances, and presentation are all captured during the whole getting complete data of which product the shopper is interacting with, where, and how the interaction is occurring with the specific product – where the type, attributes, conditions, etc., of the products are also captured for a complete analysis of decision making/etc., (purposes of marketing, sales, etc.,)).
Wilkinson discloses capturing image of the product (¶¶ 0222 [capturing an image of…product (and its packaging)]; 0177-0180 [customer-product interaction and using the interactions to determine promotions, make sales (influencing customer decision), etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing image of the product as taught by analogous art Wilkinson in order to get the holistic data of the interaction to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 15, Sharma discloses the method of claim 1, further comprising receiving a product map data model, wherein identifying the set of product instances comprises identifying the set of product instances in the image data using the product map (col. 19, lines 1-13 [Item-Category Mapping table… categories of the items in the store can then be mapped]; col. 26, lines 31-48 [attribute…product group…mapped……grid elements are mapped to products attribute blocks]; col. 27, lines 30-35 [store location representing various product attributes, such as brand, size, price, and features, can be mapped]; see also col. 7, lines 18-33 [product group…product attribute level…product attribute…flavor, size, and price… sequence, timing, and the area of focus can be associated on the coordinate system to arrive at the hierarchical decision process. For example, if the category in the coordinate system is organized by a product attribute, such as flavor, the attributes can be mapped with the behavior]; col. 9, lines 4-27; col. 23, line 51 – col. 24, line 7 [category can be divided into subcategories in association with the product groups on shelves in a category, based on the product group definition… interactions with the product groups on shelves and the association of the product group with the grid element, such as the “grid element—product group association”…products in product groups…predefined attributes]; col. 24, lines 62-67 [category can be further divided into multiple subcategories based on the sub-regions that are associated with certain types of the products in the sub-regions in the category]; col. 26, lines 31-51 [shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…attributes comprise brand, product type, size, flavor, and price…products with the same attribute can be grouped as a product group, forming a product attribute block… grid structure can be constructed on top of the coordinate system, and an attribute of a product group can be mapped to at least a grid element by associating the grid element with the product group and its attribute…[w]hen the grid elements are mapped to product attribute blocks, the size of each grid element can be adjusted according to the size of the shelf space and the product size…mapping of the grid elements to product attribute blocks does not have to be one-to-one mapping…[m]ultiple grid elements can be associated with a product group when the occupied space by the product group requires more than one grid element…[w]hen the shopper makes decisions and interaction movements, a measurement of which attributes in the attribute block are chosen can be made])).  
As per claim 16, Sharma discloses the method of claim 1, wherein detecting user-item interactions associated with the set of product instances comprises detecting instances of detecting user attention, detecting item pickup, and detecting a product purchase (see citations above and also see col. 2, line 52 – col. 3, line 42; col. 5, line 56 – col. 7, line 3 [shoppers in front of a product category (note that the sub-products within a category are the variations of the main product category (or product))…in a retail store…observation of shopper behavior…cameras…sensors…capture the decision process, including gaze analysis and eye tracking…capture a plurality of input images of the shopper by at least a camera 102 or 104A-D in the vicinity of the product category….[t]he cameras can comprise digital or analog cameras, covering the area of interest in the vicinity of the product category…input images can be automatically analyzed in order to determine the behavior patterns…behavior of the shopper, like interaction with the products…interaction with the products, to observe the decision processes and construct the decision trees of the shopper…behavior…interaction with a product]; col. 21, lines 41-48 [identify various variables for the interaction stages of the person with regard to a set of product categories…variables can show which sequences of nodes or decision paths the shopper made]; col. 21, line 58 – col. 22, line 30 [evaluate the engagement process of the shopper with each category…behavior of reading labels, comparing products, sniffing products, and other physical interactions with the products]; col. 31, lines 14-34 [where the nodes can represent the attributes of products, the consumers' hierarchical decision process in a category can be measured. Each category can consist of several products which have attributes. As noted earlier, the attributes can be defined as a set of product information that comprises brand, product type, size, flavor, retail channel, and price. The products can be arranged in a particular category layout of attribute blocks…can measure the selection process in the category layout, such as product, brand, and size of product package, based on spatial and temporal observation using video analytics]; col. 21, line 45 – col. 33, line 29).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., (US 10,963,893) in view of Wilkinson et al., (US 2017/0364925), further in view of Puertas (US 2015/0127490).
As per claim 10, Sharma in view of Wilkinson discloses the method of claim 6, and further disclose analyzing image data of the product instance, extracting information/data from image data of the product instance, and the product presentation variation is based at least in part on the data of the product instance (see citations above for claims 1, 6-10). However, Sharma does not explicitly state further comprises extracting text from the image data of the product instance by performing optical character recognition on the image data of the product instance; and using text (although other data/attributes/information/etc.,) in the analysis of product presentation.
Wilkinson discusses capturing text from image of a product (¶¶ 0222 [capturing an image of a product (e.g. labelling, text, signage) – capturing texts and words]).  
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma capturing texts from image of a product as taught by analogous art Wilkinson in order to get the full needed information/data of the interaction (including all the product information) to make best marketing/sales/retail-based/etc., decisions for products since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
Neither Sharma nor Wilkinson disclose extracting text by performing optical character recognition on the image data; and using the text data.
Puertas discloses extracting text by performing optical character recognition on the image data; and using the text data (¶¶ 0055-0057 [scan the whole price tag via optical character recognition software ("OCR"), which is the electronic conversion of scanned images of printed text into machine-encoded text. The system then decodes the printed text in that price tag 20 and the related digital data output would be queried against the system product database…If there is a match in the database 12, the system sends back the correspondent product information, which will be automatically displayed ], see also 0047 [customers…interact with the products…physical world], 0007 [recognition techniques… optical character encoding (OCR) ], 0008 [marketing strategy]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sharma in view of Wilkinson extracting text by performing optical character recognition on the image data; and using the text data as taught by analogous art Puertas in order to get the all relevant information/data of the product and the interaction to make accurate/optimized/etc., marketing/sales/retail-based/etc., decisions for products/retail-sales since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Puertas (OCR is an old and well-known concept used to recognize and process words/texts) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).





Claims not rejected under prior art (remain rejected under §101
As per claim 12, claim 12 has not been rejected under prior art but remains rejected under §101 (abstract idea – see above) and hence is not allowable.  


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Some of the pertinent art is as follows:
Garel et al., (US 10,360,571): Discusses monitoring and analyzing consumer purchasing behavior in real-time to drive sales via engaging digital customer experiences. In embodiments, the disclosed system can include a retail store system that features and includes MAC address tracking, user eye tracking, object identification of goods on shelves, open API, advertising broker rules engine. In addition, the system can include a customer engagement with interactive output displays including displays with demographic intelligence, displays with demographics and MAC-panels throughout store at product, displays with demographics and MAC-single panel or few panels scattered throughout store, automated customer assistance at shelf, customer purchase at shelf.
Rider et al., (US 2016/0379225): Illustrates tracking and analyzing emotional engagement of people while shopping are described herein. A system for tracking and analyzing emotional engagement of people while shopping includes an image processing module to: access image data from an electronic data storage, the image data including a person in a retail environment; and detect the person in the image data; an emotion detection module to determine an emotion expressed by the person; an object detection module to determine an object with which the person is interacting; and a marketing module to: select a sales action based on the emotion and the object; and execute the sales action.
Rantze et al., (US 6,744,938): Provides for identifying a product through reading of the product label by a retail terminal. The product/product label is scanned by an imager of a retail terminal. An attribute recognition program such as an optical character recognition (OCR) program is used on the scanned product label which generates text strings from alphanumeric label information and graphics maps/images from graphics/logos. Text strings and/or graphics data are then compared to various text strings and graphics data in a database or look-up table to return information relative to the scanned text string(s)/graphic(s).  Moreover, in addition to point-of-sale terminals, the retail store may also include a number of information retail terminals such as kiosk-type devices. Such information retail terminals are generally located throughout the shopping area of the retail store and are provided to perform various information retail functions such as a product demonstration function (e.g. an audio/video advertisement), a customer data collection function (e.g. collecting and maintaining a customer profile database), and in some cases even a transaction function in which a customer may use the kiosk to tender payment for his or her items for purchase. Information retail terminals may be used to display product information to retail customers, or may be used as an interactive retail terminal which provides assistance to customers in response to a customer's input via a keypad or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683